directive. Accordingly, we conclude that appellants have abandoned this
                       appeal, and we
                                   ORDER this appeal DISMISSED.




                                                        Saitta




                       cc:   Hon. Jerry A. Wiese, District Judge
                             Lansford W. Levitt, Settlement Judge
                             Bryant Hayward
                             Paraskevi Siderakis
                             Phillip Edward Jones
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                          2
(0) 1947A    74/P49>